DETAILED ACTION

This application has been transferred to Primary Examiner Kim Lewis and this Office Action is in response to the amendment filed 3/8/22.  As requested, claims 17 and 19 have been amended and claims 20-21 have been added.  Claims 1 and 7-21 are pending in the present application.
In response to the present amendment, the objection to claim 19 and the 112(a) rejection of claim 17 have been withdrawn.
Applicant’s arguments, see pages 6-11 of the remarks, filed 2/25/22, with respect to the rejection(s) of claim(s) 1 and 7-19 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WO 2015/046863 A1.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s information disclosure statement of 3/28/22 has been received and made of record.  Note the acknowledged PTO-1449 form enclosed herewith.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 8, 10, 11, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/046863 A1 having a publication date April 2, 2015 and equivalent U.S. Patent No. 10,632,007 (“U.S. equivalent Park et al.”) in view of U.S. Patent No. 8,303,527 (“Joseph”) with extrinsic evidence provided by U.S. Patent Application Publication No. 2002/0194680 (“Park”).
Regarding claim 1, U.S. equivalent Park et al. discloses a thermoplastic cast having outstanding deformability and rigidity, and production method for the same that substantially disclosed Applicant’s claimed invention.  More specifically, U.S. equivalent Park et al. discloses a thermoplastic cast (1, see Fig. 8) comprising: a structure (20) of a mesh form (Abstract and col. 6, lines 52-57) in which uniformly arranged openings each having a polygonal shape (see claim 1 which discloses a plurality of rhombus shaped air ventilation holes) are formed by a plurality of lines being intersected (see Figs. 4 and 8, which show a plurality of lines forming rhombus shaped ventilation openings), each line having a body with a cross-sectional area with at least one external surface (see Fig. 7a which shows a cross-sectional area of structure 20 with an external surface 30) the structure having a thermoplastic property such that the structure becomes flexible when heated (see col. 11, lines 3-15, which discloses the structure is heated and made in a deformable state, the structure being made of polycaprolactone which is a thermoplastic material see col. 6, lines 5-10); an outer cover (outer cover 30) which encloses the structure by covering each external surface of each line of the structure to form a core (core 10, see Figs. 4 and 8, which shows the mesh lines) and shell cross-section with the core being one line portion and the shell being one outer cover portion such that the outer cover has a mesh form in which uniformly arranged outer cover openings are formed coextensive with the uniformly arranged openings of the mesh form of the structure (see Figs. 7a which shows a core and shell and Fig. 8 which shows the cast), such that the outer cover is configured to confine each external surface of each line of the structure (the outer cover is formed over the entire outer portion, see col. 6, lines 48-51) when the structure becomes flexible (see col. 11, lines 3-8 which discloses the cast is heated until it is freely deformable and col. 6, lines 48-51, which discloses that the entire outer portion of the structure 20 is covered with a rubber material by dipping).
U.S. equivalent Park et al. fails to disclose a buffer pad provided on an outer surface of the outer cover and having elasticity, wherein the buffer pad has a body in a mesh form in which uniformly arranged buffer pad openings are formed into the body, wherein the buffer pad openings align with the outer cover openings, wherein the buffer pad is connected to the outer cover with the outer cover between the buffer pad and the structure.
However, Joseph in its analogous disclosure of thermoplastic cast (10) teaches that outer foam layer (20) of the cast may include an additional layer, such as a synthetic leather or other cosmetic covering, that may be laminated to the outside of this layer for purposes of aesthetics or durability (see col. 12, lines 26-45). 
In view of Joseph, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have added a buffer pad on the outer layer of the cast of Park et al. for the purposes of aesthetics or durability.  It would have been further obvious to one of ordinary skill in the art to laminate the additional layer only the outer layer while keeping the openings in the mesh free in order to allow the user’s skin to breath while wearing the cast.
Joseph fails to teach explicitly disclose the synthetic leather has elasticity. However, Park teaches that synthetic leather used in place of natural leather excels the latter in easiness in laundry, improvement in dying fastness, resistance to bacterial, safety, extension in service life through wear resistance, elasticity and tactile sensation.  Thus, the synthetic leather of Joseph is inherently elastic.
As regards claim 7, modified U.S. equivalent Park et al. discloses the thermoplastic cast of claim 1, wherein each line has the cross-sectional area with a height and width (note the cross-sectional area of the lines in 7a and col. 9, lines 38-41 which discloses the structure is formed to have a rectangular cross-section of which the  height is larger relative to the width).
As regards claim 8, modified U.S. equivalent Park et al. discloses thermoplastic cast of claim 7, wherein each line has the height greater than the width (note the cross-sectional area of the lines in 7a, and col. 9, lines 38-41 which discloses the structure is formed to have a rectangular cross-section of which the  height is larger relative to the width).
As regards claim 10, modified U.S. equivalent Park et al. discloses the thermoplastic cast of claim 1, wherein the outer cover is formed of a rubber material (see col. 10, lines 62-64).
As regards claim 11, modified U.S. equivalent Park et al. discloses thermoplastic cast of claim 10, wherein the structure is polycaprolactone (see col. 10, lines 15-23 discloses polycaprolactone).
As regards claim 20, modified U.S. equivalent Park et al. discloses the thermoplastic cast of claim 1, wherein the body of the line includes a top external surface, bottom external surface, and two side external surfaces, wherein each of the top external surface, bottom external surface, and two side external surfaces has the outer cover thereon (see Fig. 7a which shows all four sides covered by outer cover 30).
As regards claim 21, modified U.S. equivalent Park et al. discloses the thermoplastic cast of claim 1, wherein each external surface of the body has the outer cover thereon (see Fig. 7a which shows the external surfaces of the structure covered by outer cover 30, see also col. 6, lines 48-51).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. equivalent Park et al. in view of U.S. Patent No. 8,303,527 (“Joseph”) with extrinsic evidence provided by Park and ChemicalBook.
As regards claim 9, modified U.S. equivalent Park et al. discloses the thermoplastic cast of claim 7, wherein each line has a core and shell cross-section (each line of the mesh is constructed from a core and shell), wherein the core includes a material having a higher melting temperature than a melting temperature of the shell (the core is constructed from polyethylene terephthalate which has a melting point of 250-255 degrees Celsius).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. equivalent Park et al. in view of U.S. Patent No. 8,303,527 (“Joseph”) with extrinsic evidence provided by Park and in further view of U.S. Patent Application Publication No. 2014/0147472 (“Elimelech”).
As regards claim 12, U.S. equivalent Park et al. discloses the thermoplastic cast of claim 11, except wherein the polycaprolactone has a molecular weight of 20,000 to 80,000 Da. Elimelech et al., however, teaches an analogous device (bioadhesive composition and device for repairing tissue damage, title, abstract) wherein an analogous structure is polycaprolactone (polymer matrix has a thermoplastic polymer such as polycaprolactone, paras. [0033, 0034, 0041,0044-0045, 0050, 0082-0083, 0086-0090]), wherein the polycaprolactone has a molecular weight of 20,000 to 80,000 Da (the polycaprolactone has a medium molecular weight of 40,000. 50,000Da, para. [0041, 0044-0045, 0050, 0073, 0109]) providing the ability for the structure to melt into a non-solid state thus enabling it to form to the desired shape of the user’s limb (Elimelech et al., paras. [(0033, 0034, 0041, 0044-0045, 0050, 0073, 0082-0083, 0086-0090]).
In view of Elimelech et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the modified structure of U.S. equivalent Park et al. from polycaprolactone having a molecular weight of 20,000 to 80,000 Da as taught by Elimelech et al. in order to provide the ability for the structure to melt into a non-solid state thus enabling it to form to the desired shape of the user’s limb (Elimelech et al., paras. [0033, 0034, 0041, 0044 0045, 0050, 0073, 0082-0083,0086-0090]).

Claims 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. equivalent Park et al. in view of U.S. Patent No. 8,303,527 (“Joseph”) with extrinsic evidence provided by Park and in further view of U.S. Patent Application Publication No. 2014/0039366 (“Joseph ‘366”).
As regards claim 13, modified U.S. equivalent Park et al. discloses the thermoplastic cast of claim 11, except wherein the buffer pad is a foam.  However, Joseph ‘366 teaches an analogous cast (foam core sandwich splint, title, abstract) wherein an analogous buffer pad is foam (foam core layer 26, wherein the foam layer 26 preferably comprises a closed cell foam, and is of a relatively high density, suitable materials for construction of foam layer 26 in whole or in part may include low density polyethylene (LDPE), medium density polyethylene (MDPE), high density polyethylene (HDPE), polyethylene terephthalate glycol-modified (PETG), polyolefin blends, optionally any of these blended with ethylene-vinyl acetate (EVA), and any of which may or may not be crosslinked, paras. [0025, 0028]) providing the ability for heat to be retained within the desired areas of the cast as it is applied to the patient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the buffer pad of modified Park et al. from a foam, as taught by Joseph ‘366, in order to provide the ability for heat to be retained within the desired areas of the cast as it is applied to the patient.
As regards claim 14, U.S. equivalent Park et al. discloses the thermoplastic cast of claim 13, wherein the foam is selected from polyethylene, polypropylene, ethylene vinyl acetate, and polyurethane (wherein the foam layer 26 preferably comprises a closed cell foam, and is of a relatively high density, suitable materials for construction of foam layer 26 in whole or in part may include low density polyethylene (LDPE), medium density polyethylene (MDPE), high density polyethylene (HDPE), polyethylene terephthalate glycol-modified (PETG), polyolefin blends, optionally any of these blended with ethylene-vinyl acetate (EVA), and any of which may or may not be crosslinked, para. [0025, 0028]) providing the ability for heat to be retained within the desired areas of the cast as it is applied to the patient.
As regards claim 15, modified equivalent Park et al. discloses the thermoplastic cast of claim 14, wherein the foam includes an elastomer mixed therein (wherein the foam layer 26 preferably comprises a closed cell foam, and is of a relatively high density, suitable materials for construction of foam layer 26 in whole or in part may include low density polyethylene (LDPE), medium density polyethylene (MDPE), high density polyethylene (HDPE), polyethylene terephtalate glycol-modified (PETG), polyolefin blends, optionally any of these blended with ethylene-vinyl acetate (EVA), and any of which may or may not be crosslinked, para. [(0025, 0028], EVA is an elastomer) providing the ability for heat to be retained within the desired areas of the cast as it is applied to the patient.
As regards claim 16, modified U.S. equivalent Park et al. discloses the thermoplastic cast of claim 11, except that the cast further comprises a finishing layer on a surface of the buffer pad, wherein the buffer pad is between the finishing layer and the outer cover.
However, Joseph ‘366 teaches an analogous cast (foam core sandwich splint, title, abstract) wherein a finishing layer is on a surface of the analogous buffer pad (finishing layer 30 is located on foam layer 26 and can be an open cell or closed cell polyurethane foam, para. [0028-0031]) providing a protective and durable covering for the outer layer of the cast.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the buffer pad of modified U.S. equivalent Park et al. with a finishing layer as taught by Joseph ‘366 in order to provide a protective and durable covering for the outer layer of the cast. Once modified to include the finishing layer, the buffer pad will be positioned between the finishing layer and the outer cover.
As regards claim 17, modified Park et al. discloses the thermoplastic cast of claim 16, but fails to explicitly recite that the structure has a lower higher melting temperature than the outer cover, buffer pad, and finishing layer.  However, in order for the cast to work as intended, when heated to the freely deformable state, then placed on the user’s body (see col. 11, lines 3-10), the outer cover, buffer pad and finishing layer would necessarily have to have higher melting temperatures then the structure in order to allow cast to be positioned on the skin so as to surround the affected part.
As such, it would have been obvious to one having ordinary skill in the art to have selected the rubber of the outer cover, the foam of the buffer pad and the finishing layer from materials having higher melting temperature when compared to the structure in order to allow the cast to be positioned on the skin so as to surround the affected part.
As regards claim 18, modified U.S. equivalent Park et al. discloses the thermoplastic cast of claim 16, wherein the finishing layer has a porosity higher than a porosity of the buffer pad.  Modified U.S. equivalent Park et al. comprises a buffer pad constructed from materials such as synthetic leather and the finishing layer.  As to the foam buffer pad discussed above in claim 11 above of which claim 16 depends, U.S. equivalent Park et al. was modified such that it includes a foam buffer pad constructed from open or close cell polyurethane foam.  When open cell polyurethane foam is selected, the porosity of the open cell layer will be higher than the porosity of the synthetic layer which is inherently non-porous unless perforated, and it is not disclosed as being perforated. 
As regards claim 19, modified U.S. equivalent Park et al. discloses thermoplastic cast of claim 16, except wherein the finishing layer has a porosity lower than a porosity of the buffer pad.  Absent a critical teaching and/or a showing of unexpected results derived from the finishing layer having a porosity lower than the buffer pad, the Office contends that the porosity of the finishing layer with respect to the buffer pad is an obvious design choice which does not patentably distinguish Applicant’s presently claimed invention.  As such, since the mesh configuration of the thermoplastic cast insures breathability of the skin beneath the cast, it would have been obvious to one of ordinary skill in the art to select the porosity of the finishing layer with such that it is higher or lower than the porosity of the buffer pad depending upon the material chosen for either the buffer pad or finishing layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786